DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a scanning antenna, classified in H01Q 3/22.
II. Claims 10-16, drawn to a multilayer dielectric waveguide, classified in H01P 3/16.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the subcombination requires the specific dielectric layers including “formed of at least a first layer and a second layer;18PATENTS111052-0104U a third layer disposed between the first and second layers, and the third layer comprises a plurality of alternating elongated sections formed of dielectric material, with adjacent ones of the alternating elongated sections having different propagation constants, and  5with a selected subset of the elongated sections each having two or more varactors disposed along the length thereof”.  The subcombination has separate utility such as dielectric waveguide on its own whereas the combination can be a scanning antenna.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Invention I requires a main waveguide structure, the main progressive delay layer, a second waveguide, a second progressive delay layer and a controller, while invention II only requires a single waveguide “formed of at least a first layer and a second layer;18PATENTS111052-0104U a third layer disposed between the first and second layers, and the third layer comprises a plurality of alternating elongated sections formed of dielectric material, with adjacent ones of the alternating elongated sections having different propagation constants, and  5with a selected subset of the elongated sections each having two or more varactors disposed along the length thereof”. Inventions I and II would require different search strategies, a different classification search, the searching of different terms, and a different determination of allowability which would be a serious search and examination burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with David Thibodeau on 6/28/2022 a provisional election was made without traverse to prosecute the invention I,  claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features “first conductive section” and “second conductive section” cited in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because:
Fig. 4: the DTWA device should be item “100” instead of “101”.
[AltContent: oval]
    PNG
    media_image1.png
    340
    702
    media_image1.png
    Greyscale

Fig. 5: the circled items should be revised to be consistent with the specification, page 14, line 15-18, such as “410-l,m” should read “410l,m”, “VtL,m” should read “Vtl,m”, “Vbl,m” should read “Vbl,m”, “410-l,mH” should read “410l,m+1”, “VtL,mH” should be “Vtl,m+1”, “410-l(+1)m+1” should read “410l+1,m+1”, “Vtl+t,m+1” should read “Vtl+1,m+1” and “Vbl+!m+1” should read “Vbl+1,m+1”.
Fig. 5: item “Vbl,m+1” is not shown.
Fig. 5: two lines marked with an X below need correction as noted below. 






[AltContent: textbox (Varactor 410l+1,m+1 does not get voltage from Vtl,m+1)]
[AltContent: arrow]
[AltContent: textbox (It is not clear where the line originates from)][AltContent: arrow][AltContent: textbox (X)][AltContent: textbox (X)][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval]
    PNG
    media_image2.png
    358
    718
    media_image2.png
    Greyscale

Fig. 6: item “250” is missing.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show item “701” as described in the specification, page 15, line 2. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Fig. 2: reference characters “A”, “B”, “C”, “E”.
Fig. 8: reference “horn”, “feed”, “TE1 or TM1 orientation”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 3 is blank so it should be removed.
Page 4, line 11: “an azimuth an elevation plane” should read “an azimuth and an elevation plane”.
Page 5, line 5: “Multipe Input” should read “Multiple Input”.
Page 8, line 13, line 20: “waveguide 101” should read “main waveguide 101”.
Page 9, line 2: “112= one” should read “112 one”.
Page 9, line 3: “the  detector(s) 30” should read “the  detector(s) 130”.
Page 9, line 5: “the delay layer 102” should read “the main progressive delay layer 102”.
Page 9, line 7: “the main delay structure 102” should read “the main progressive delay layer 102”.
Page 9, line 8: “the auxiliary structure 112” should read “the auxiliary progressive delay layer 112”.
Page 9, line 25: “varactors..” should read “varactors.
Page 9, line 27: “Fig. 1B amd also in Fig. 2” should read “Fig. 1B and also in Fig. 2”.
Page 9, line 27: “waveguide 101” should read “main waveguide 101”.
Page 10, line 19: “converters,.” should read “converters.”
Page 10, line 20: “sotred” should read “stored”.
Page 10, line 22: “controller 250” should read “control circuit 250”.
Page 10, line 22: “my include” should read “might include”.
Page 10, lines 26-27 are blank.
Page 11, line 5: “waveguide 100” should read “main waveguide 101” or “DTWA device 100”.
Page 11, line 5: “that locati0on” should read “that location”.
Page 11, line 15: “path P1” should read “path P2”.
Page 12, line 1: “waveguide 100” should read “main waveguide 101” or “DTWA device 100”.
Page 12, line 8: “waveguide 101or” should read “waveguide 101 or”.
Page 12, line 18: “waveguide 101” should read “main waveguide 101”.
Page 12, line 28: “the  100” should be revised.
Page 13, line 6: “the waveguide 300” should read “the main waveguide 101”.
Page 13, line 28: “continuous waveguide 100” should read “continuous main waveguide 101”.
Page 14, line 14: “the waveguide 101” should read “the main waveguide 101”.
Page 14, line 15: “Voltage generator 455” should read ““Voltage generator 255”.
Page 14, line 22: “the controller 250” should read “the control circuit 250”.
Page 15, line 19: “the device 400” should be revised.
Appropriate correction is required.

 The abstract of the disclosure is objected to because the length exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitation "the control circuit" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if Applicant means the controller as recited in claim 1 or something else different. For the purpose of examination, Examiner interprets “the control circuit” as “the controller”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and claim 4 of U.S. Patent No. 10,539,856 (hereinafter Pat. ‘856) in view of Apostolos et al, US. Pub. No. 2012/0206807 (hereinafter Apostolos), Schneider et al, NPL “Modeling light transmission in silicon waveguides” (hereinafter Schneider) and further in view of Suzuki, US Patent No. 4,755,036. Although the claims at issue are not identical, they are not patentably distinct from each other because of the rationale detailed below.
Regarding claim 1:
Application 16/779965
U.S. Patent 10,539,856
Claim 1
Claim 1
A scanning apparatus comprising:
An optical scanning apparatus comprising:
a main waveguide structure having a top surface and exit face, and 
a main waveguide structure formed as an elongated rectangle having a top surface and exit face;
having an azimuth aperture of a first dimension along a first axis and an elevation aperture of a second dimension along a second axis, presenting a maximum transit time that depends on the first and second dimensions;

a main progressive delay layer disposed adjacent the top surface of the main waveguide; 
a main progressive delay layer disposed adjacent the top surface of the main waveguide;
a second waveguide and second progressive delay layer disposed adjacent the exit face of the main waveguide, the second waveguide also having a top surface and an exit face; 
a second waveguide and second progressive delay layer disposed adjacent the exit face of the main waveguide, the second waveguide also having a top surface and an exit face; one or more detectors, disposed adjacent the exit face of the second waveguide; and
wherein an index of refraction (ε) of the waveguides and/or progressive delay layers are arranged to be adjustable to control a beam direction; and
wherein an index of refraction (ε) of the waveguides and/or progressive delay layers are adjustable, and wherein the progressive delay layers are provided by a series of varactors.
Claim 1
Claim 4
a controller

for changing the index of refraction of the waveguides and/or progressive delay layers over time, to switch between a first beam direction and a second beam direction over time, at a rate sufficient to validity detect energy arriving from both the first and second beam direction.
a control, for progressively controlling the delay of the main and second delay layers, thereby in turn scan an angle of incidence of energy arriving on the top face of the main waveguide in two dimensions.


Pat. ‘856 is silent about having an azimuth aperture of a first dimension along a first axis and an elevation aperture of a second dimension along a second axis, presenting a maximum transit time that depends on the first and second dimensions; and a controller for changing the index of refraction of the waveguides.
Apostolos discloses having an azimuth aperture of a first dimension along a first axis and an elevation aperture of a second dimension along a second axis (Fig. 2-2 below: azimuth aperture is the top surface with the scattering elements of a first dimension of the width and the length along the horizontal axis, the elevation aperture is the detection end which is between the waveguide 401 and the tapered section 402 and has a second dimension of the width and the length along the vertical axis), presenting a maximum transit time that depends on the first and second dimensions (It is inherent that the maximum transit time depends on the dimensions of a waveguide because transit time through a waveguide depends on the waveguide length as per the equation t=L/vg with t is the transit time and L is the wavelength length, see Schneider, Section 1. Introduction, line 6. This is applied as a teaching reference).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the azimuth aperture and elevation aperture as taught in Apostolos and Schneider to the scanning apparatus in Pat. ‘856 for the purpose of scanning the beam in both directions (Apostolos, para [0017]).
Pat. ‘856, Apostolos and Schneider do not disclose the scanning apparatus comprising a controller for changing the index of refraction of the waveguides.
Suzuki discloses using a controller to change the index of refraction (Abstract, line 11-14: a controller periodically varies the refractive index distribution).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the controller as taught by Suzuki to the waveguide as taught by Pat. ‘856, Apostolos and Schneider for the purpose of controlling the deflection angle of the beam passing through the waveguide (Suzuki, Abstract).
In view of the foregoing, claim 1 is obvious by (and therefore not patentably distinct from) corresponding claim 1 and claim 4 of United States Patent No. 10,539,856 in view of Apostolos, Schneider and further in view of Suzuki.
Regarding claim 3, Pat. ‘856, Schneider and Suzuki do not disclose the energy arriving from the first beam direction and second beam direction originate from a given source.
Apostolos discloses the energy arriving from the first beam direction and second beam direction originate from a given source (para [0017]: the waveguide receives energy in azimuth and elevation direction from the sun).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include a given source as taught by Apostolos to the scanning apparatus as taught by Pat. ‘856, Schneider and Suzuki for the purpose of generating signals towards the waveguide to enable communication.
In view of the foregoing, claim 3 is obvious by (and therefore not patentably distinct from) corresponding Pat. ‘856 in view of Apostolos and further in view of Suzuki.

Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and claim 4 of U.S. Patent No. 11,054,716 (hereinafter Pat. ‘716) in view of Apostolos, Schneider and further in view of Suzuki. Although the claims at issue are not identical, they are not patentably distinct from each other because of the rationale detailed below.
Regarding claim 1:
Application 16/779965
U.S. Patent 11,054,716
Claim 1
Claim 1
A scanning apparatus comprising:
An apparatus comprising:
a main waveguide structure having a top surface and exit face, and 
a main waveguide structure formed as an elongated rectangle having a top surface and exit face;
having an azimuth aperture of a first dimension along a first axis and an elevation aperture of a second dimension along a second axis, presenting a maximum transit time that depends on the first and second dimensions;

a main progressive delay layer disposed adjacent the top surface of the main waveguide; 
a main progressive delay layer disposed adjacent the top surface of the main waveguide;
a second waveguide and second progressive delay layer disposed adjacent the exit face of the main waveguide, the second waveguide also having a top surface and an exit face; 
a second waveguide and second progressive delay layer disposed adjacent the exit face of the main waveguide, the second waveguide also having a top surface and an exit face; one or more detectors or emitters, disposed adjacent the exit face of the second waveguide; and
wherein an index of refraction (ε) of the waveguides and/or progressive delay layers are arranged to be adjustable to control a beam direction; and
wherein an index of refraction (ε) of the waveguides and/or progressive delay layers are adjustable, and wherein the progressive delay layers are provided by a series of varactors.
Claim 1
Claim 4
a controller

for changing the index of refraction of the waveguides and/or progressive delay layers over time, to switch between a first beam direction and a second beam direction over time, at a rate sufficient to validity detect energy arriving from both the first and second beam direction.
a control, for progressively controlling the delay of the main and second delay layers, thereby in turn scan an angle of incidence of energy arriving on the top face of the main waveguide in two dimensions.


Pat. ‘716 is silent about having an azimuth aperture of a first dimension along a first axis and an elevation aperture of a second dimension along a second axis, presenting a maximum transit time that depends on the first and second dimensions; and a controller for changing the index of refraction of the waveguides.
Apostolos discloses having an azimuth aperture of a first dimension along a first axis and an elevation aperture of a second dimension along a second axis (Fig. 2-2 below: azimuth aperture is the top surface with the scattering elements of a first dimension of the width and the length along the horizontal axis, the elevation aperture is the detection end which is between the waveguide 401 and the tapered section 402 and has a second dimension of the width and the length along the vertical axis), presenting a maximum transit time that depends on the first and second dimensions (It is inherent that the maximum transit time depends on the dimensions of a waveguide because transit time through a waveguide depends on the waveguide length as per the equation t=L/vg with t is the transit time and L is the wavelength length, see Schneider, Section 1. Introduction, line 6. This is applied as a teaching reference).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the azimuth aperture and elevation aperture as taught in Apostolos and Schneider to the scanning apparatus in Pat. ‘716 for the purpose of scanning the beam in both directions (Apostolos, para [0017]).
Pat. ‘716, Apostolos and Schneider do not disclose the scanning apparatus comprising a controller for changing the index of refraction of the waveguides.
Suzuki discloses using a controller to change the index of refraction (Abstract, line 11-14: a controller periodically varies the refractive index distribution).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the controller as taught by Suzuki to the waveguide as taught by Pat. ‘716, Apostolos and Schneider for the purpose of controlling the deflection angle of the beam passing through the waveguide (Suzuki, Abstract).
In view of the foregoing, claim 1 is obvious by (and therefore not patentably distinct from) corresponding claim 1 and claim 4 of United States Patent No. 11,054,716 in view of Apostolos, Schneider and further in view of Suzuki.
Regarding claim 3, Pat. ‘716, Schneider and Suzuki do not disclose the energy arriving from the first beam direction and second beam direction originate from a given source.
Apostolos discloses the energy arriving from the first beam direction and second beam direction originate from a given source (para [0017]: the waveguide receives energy in azimuth and elevation direction from the sun).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include a given source as taught by Apostolos to the scanning apparatus as taught by Pat. ‘716, Schneider and Suzuki for the purpose of generating signals towards the waveguide to enable the communication.
In view of the foregoing, claim 3 is obvious by (and therefore not patentably distinct from) corresponding Pat. ‘716 in view of Apostolos, Schneider and further in view of Suzuki.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,539,856 in view of Apostolos, Schneider, Suzuki and further in view of Dragone. Although the claims at issue are not identical, they are not patentably distinct from each other because of the rationale detailed below. 
Regarding claim 2, Pat. ‘856, Apostolos, Schneider and Suzuki do not disclose the energy arriving from the first beam direction and second beam direction originates from two respective different sources.
Dragone discloses the energy arriving from the first beam direction and second beam direction originates from two respective different sources (Fig. 3: different feed elements 141, 142, 143 generates different beam directions received by the waveguide 27).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include different beam sources as taught in Dragone to the scanning apparatus as taught in Pat. ’856, Apostolos, Schneider and Suzuki for the purpose of covering all the reflecting surface of the waveguide (Dragone, col. 4, line 62-64).
In view of the foregoing, claim 2 is obvious by (and therefore not patentably distinct from) corresponding U.S. Patent No. 10,539,856 in view of Apostolos, Schneider, Suzuki and further in view of Dragone.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11,054,716 in view of Apostolos, Schneider, Suzuki and further in view of Dragone. Although the claims at issue are not identical, they are not patentably distinct from each other because of the rationale detailed below. 
Regarding claim 2, Pat. ‘716, Apostolos, Schneider and Suzuki do not disclose the energy arriving from the first beam direction and second beam direction originates from two respective different sources.
Dragone discloses the energy arriving from the first beam direction and second beam direction originates from two respective different sources (Fig. 3: different feed elements 141, 142, 143 generates different beam directions received by the waveguide 27).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include different beam sources as taught in Dragone to the scanning apparatus as taught in Pat. ’716, Apostolos, Schneider and Suzuki for the purpose of covering all the reflecting surface of the waveguide (Dragone, col. 4, line 62-64).
In view of the foregoing, claim 2 is obvious by (and therefore not patentably distinct from) corresponding U.S. Patent No. 11,054,716 in view of Apostolos, Schneider, Suzuki and further in view of Dragone.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Apostolos in view of Schneider and further in view of Suzuki.
Regarding claim 1, Apostolos discloses a scanning apparatus comprising:
a main waveguide structure having a top surface and exit face (fig. 1.1, para [0005]: waveguide 100 has a top surface facing up and a detection end 260), and having an azimuth aperture of a first dimension along a first axis and an elevation aperture of a second dimension along a second axis (Fig. 2-2 below: azimuth aperture is the top surface with the scattering elements of a first dimension of the width and the length along the horizontal axis, the elevation aperture is the detection end which is between the waveguide 401 and the tapered section 402 and has a second dimension of the width and the length along the vertical axis), presenting a maximum transit time that depends on the first and second dimensions (It is inherent that the maximum transit time depends on the dimensions of a waveguide because transit time through a waveguide depends on the waveguide length as per the equation t=L/vg with t is the transit time and L is the wavelength length, see Schneider, Section 1. Introduction, line 6. This is applied as a teaching reference);
a main progressive delay layer disposed adjacent the top surface of the main waveguide (Fig. 1-4: wedge structure 175 disposed on the top surface of waveguide 100);
a second waveguide and second progressive delay layer disposed adjacent the exit face of the main waveguide (Fig. 2-2 shows tapered section 402 and the lossy core section 403 disposed adjacent the detection end of waveguide 401), the second waveguide also having a top surface and an exit face (Fig. 2-2 below: the second waveguide 403 also has a top surface and exit face 260);
wherein an index of refraction (ε) of the waveguides and/or progressive delay layers are arranged to be adjustable to control a beam direction (Para [0135]: the system dynamically change the volume or spacing of gaps in the waveguide to change the effective dielectric constant which means the index of refraction will also change to scan the beam, because index of refraction n = (εr)½ where εr is the dielectric constant, see page 1, line 6-7, NPL “Dielectrics and Optics”); and
changing the index of refraction of the waveguides and/or progressive delay layers over time, to switch between a first beam direction and a second beam direction over time (Para [0135], [0136]: electrically changing the volume or spacing of gaps of delay layers will change the dielectric constant which will change the index of refraction of the waveguide. This will control the beam direction which means it can switch between the first beam direction and second beam direction over time), at a rate sufficient to validity detect energy arriving from both the first and second beam direction (Para [0017]: waveguide receives energy arriving from both azimuth and elevation direction beam).
[AltContent: textbox (Top Surface of 2nd waveguide)][AltContent: textbox (Top Surface of
Main waveguide)][AltContent: arrow][AltContent: textbox (Second waveguide)][AltContent: textbox (Main waveguide)][AltContent: textbox (Exit face)][AltContent: textbox (Second progressive
delay layer)][AltContent: arrow][AltContent: textbox (Exit face of
Main waveguide)]
    PNG
    media_image3.png
    451
    739
    media_image3.png
    Greyscale


Apostolos does not disclose using a controller to change the index of refraction.
Suzuki discloses using a controller to change the index of refraction (Abstract, line 11-14: a controller periodically varies the refractive index distribution).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the controller as taught by Suzuki to the waveguide as taught by Apostolos for the purpose of controlling the deflection angle of the beam passing through the waveguide (Suzuki, Abstract).
Regarding claim 3, Apostolos further discloses the energy arriving from the first beam direction and second beam direction originate from a given source (para [0017]: the waveguide receives energy in azimuth and elevation direction from the sun).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Apostolos, Schneider and Suzuki as applied to claim 1 above, and further in view of Dragone, U.S. Patent No. 4250508A.
Regarding claim 2, the combination of Apostolos, Schneider and Suzuki as modified does not disclose the energy arriving from the first beam direction and second beam direction originates from two respective different sources.
Dragone discloses the energy arriving from the first beam direction and second beam direction originates from two respective different sources (Fig. 3 below: showing different beam directions originates from different feed elements 141 and 143 received by the waveguide 27).
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image4.png
    448
    508
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include different beam sources as taught in Dragone to the scanning apparatus as taught in Apostolos, Schneider and Suzuki for the purpose of covering all the reflecting surface of the waveguide (Dragone, col. 4, line 62-64).

Allowable Subject Matter
Claims 4-6 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding dependent claim 4, patentability exists, at least in part, with the claimed features of “the third layer comprises a plurality of alternating elongated sections formed of dielectric material, with adjacent ones of the alternating elongated sections having different propagation constants, and with a selected subset of the elongated sections each having two or more varactors disposed along the length thereof”.
However, the prior art of record, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Claims 5-9 depend directly therefrom and are included in the allowable subject matter.
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Citation of Pertinent Art
O’Loughlin, US Patent No. 5,319,322 – waveguide with two different energy sources 
Chen et al, US Pub. 2015/0318618A1 – substrate-integrated waveguide with varactors disposed on the 1st layer
Robertson, US Patent No. 6,999,040 B2 – Phase shifter includes a waveguide structure having conductive walls with elongated sections having varactors mounted on

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH N HO whose telephone number is (571)272-4657. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/ANH N HO/Examiner, Art Unit 2845